Citation Nr: 1815182	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for fatty liver disease, to include as secondary to service-connected migraine headaches and hypertension.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1975, October 1976 to March 1977, and from October 2001 to August 2002, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously remanded by the Board in September 2017.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2017 remand requested a medical opinion as to whether the Veteran's liver disease or disability was caused or aggravated by medication prescribed to treat service-connected migraine headaches, or medication prescribed to treat service-connected hypertension.  The clinician was asked to specifically address the March 2010 examiner's findings that Imitrex/Sumatriptan, which was used to treat the Veteran's migraine headaches, at least as likely as not caused the Veteran's liver enzyme elevation because Imitrex is noted to potentially cause rare severe hepatic impairment, as well as the December 2016 article noting fatty liver changes and liver enzyme elevations among the hepatic side effects of Amlodipine and Atorvastatin.  

In a November 2017 medical opinion, an examiner provided a negative opinion, stating that the Veteran started Imitrex in approximately 2002, had a normal liver function test in March 2003, and had his first abnormal liver function test in September 2004.  The examiner opined that "[t]heoretically ANY medication including the garden variety Tylenol can damage the liver since almost all medications depend on liver to [be] activated or deactivated but like Occam's Razor we must go where there is the most preponderance of evidence."  The examiner also stated that it was almost 4 years after the initiation of Imitrex where the liver enzymes were elevated and more than 5 years for blood pressure medications, which is etiologically unlikely to be related.  The assertion of the passage of almost 4 years' time between starting Imitrex and the elevation of liver enzymes is contradicted by the earlier finding of starting Imitrex in 2002 and having abnormal liver function in 2004.  Additionally, the examiner has not addressed the March 2010 examiner's opinion that Imitrex/Sumatriptan at least as likely as not did cause the Veteran's liver enzyme elevation, in spite of the fact that the remand specifically instructed him to do so.  

A November 2017 supplemental opinion was obtained to address the December 2016 article noting fatty liver changes and liver enzyme elevations among the hepatic side effects of Amlodipine/Atorvastatin.  This opinion asserted that there is no documentation that the Veteran was prescribed Amlodipine at any time, the Veteran was put on Atorvastin in December 2015, and that his liver enzymes started going up in 2004.  The clinician presumably refers to this timeline to support a conclusion that medication taken in 2015 cannot cause a liver enzyme elevation that occurred in 2004.  However, this supplemental opinion does not address the possibility of aggravation.  Additionally, the examiner found no prescription for Amlodipine at any time, but the Veteran's treatment records do indicate that Amlodipine Besylate was among his active medications in August 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate clinician.  After reviewing the claims file, to include this remand, the clinician is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that medication prescribed to treat the Veteran's service-connected migraine headaches caused or aggravated (increased beyond the natural progression) any chronic liver disease/disability?  

The examiner is to specifically address the March 2010 examiner's findings that Imitrex/Sumatriptan, which was used to treat the Veteran's migraine headaches, at least as likely as not caused the Veteran's liver enzyme elevation because Imitrex is noted to potentially cause rare severe hepatic impairment.  A May 2002 treatment note indicates that the Veteran started Imitrex in February 2002.  A November 2004 treatment note found that it is not known whether the Veteran's elevated liver function tests is due to Imitrex.

ii) Is it at least as likely as not (50 percent or greater probability) that medication prescribed to treat the Veteran's service-connected hypertension caused or aggravated (increased beyond the natural progression) any chronic liver disease/disability?  

The clinician is to specifically discuss the article provided by the Veteran in December 2016 noting fatty liver changes and liver enzyme elevations among the hepatic side effects of Amlodipine/Atorvastatin.  An August 2010 treatment note indicates that the Veteran was taking Amlodipine Besylate, and a March 2014 treatment note lists Atorvastatin among the Veteran's active medications.  If the clinician concludes that the medications could not have caused the Veteran's liver disability because the elevated liver enzymes first occurred prior to the prescription of the medication, he or she must still address the possibility of aggravation.  

Any opinion offered must be supported by a complete rationale.  

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, afford the appropriate period for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



